Luke, J.
The defendant was convicted of burglary, and excepts to the overruling of his motion for a new trial. The only two special grounds of the motion complain of the court’s charge on alibi and confessions. The defendant introduced no evidence, and his statement authorized the charge on the subject of alibi. The sworn testimony authorized the charge on confessions. The charge on each subject was adapted to the *224facts and in compliance with the law. The evidence authorized the verdict, no error of law is shown, and the court properly overruled the motion for a new trial.
Decided April 30, 1932.
Willis Smith, for plaintiff in error.
W. Y. Atkinson, solicitor-general, contra.

Judgment affirmed.


Broyles, O. J., and Jenkins, P. J., concur.